IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1810
                            Filed February 11, 2015


IN THE INTEREST OF J.T. and R.T.,
Minor Children,

P.F., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Joseph W. Seidlin,

District Associate Judge.



      A mother appeals from the order terminating her parental rights.

AFFIRMED.



      H. Richard Webster, Des Moines, for appellant mother.

      Alexander Smith of Burdette Law Firm, P.C., Clive, for father.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Amanda Johnson,

Assistant County Attorney, for appellee State.

      Michelle Saveraid of the Youth Law Center, Des Moines, for minor child.



      Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                           2


DANILSON, C.J.

       A mother appeals from the juvenile court’s order terminating her parental

rights to her children, J.T. and R.T.1 The mother maintains that the children

could be returned to her care if she was given a six-month extension to work

towards rehabilitation. She also maintains that termination is not in the best

interests of the children and it is unnecessary because the maternal grandmother

has legal custody of the children, pursuant to Iowa Code section 232.116(3)(a)

(2013). Because we cannot say the conditions that led to removal would no

longer exist if the mother was granted a six-month extension, termination is in the

best interests of the children, and no permissive factors weigh against

termination, we affirm the juvenile court’s order terminating the mother’s parental

rights to both children.

I. Background Facts and Proceedings.

       The family came to the attention of the Iowa Department of Human

Services (DHS) in November 2013. At the time, the mother had left eleven-

month-old J.T. home alone while she went to the store. At the time she was nine

months pregnant with R.T.        The mother got in a car accident and required

medical attention. The mother admitted that she left J.T. home alone and that

she had recently used a type of synthetic marijuana while pregnant. Based on

the incident, the State filed a petition alleging J.T. and R.T. were children in need

of assistance. The children remained in the mother’s custody.


1
  The State has also filed a petition to terminate the parental rights of the children’s
father. The father did not receive service of notice regarding the termination
proceedings. Insofar as it pertained to the father, the termination hearing was continued
to a later date.
                                         3


       On February 23, 2014, the mother took the children to the home of the

maternal grandmother.       R.T. was in severe respiratory distress, and the

grandmother took him to the hospital. R.T. was admitted and had to stay in the

hospital for several days, including two days in the intensive care unit.

       The children were adjudicated children in need of assistance (CINA) on

February 27, 2014. They were removed from the mother’s care and placed in

the legal custody of the maternal grandmother.

       At the termination hearing, the mother admitted using marijuana

throughout the pendency of the case. She had been unsuccessfully discharged

from a drug treatment rehabilitation program in April 2014 and admitted using

marijuana as recently as two or three weeks before the hearing.             She also

admitted she had been diagnosed with depression, stress, and anxiety, but took

her prescribed medications “sometimes,” and only because “you guys are

making me.” She initially testified that she did not need therapy and would not go

but later agreed she would attend if given another six months to work towards

reunification. The mother’s visits with the children were suspended for more than

three months after she became belligerent with a family safety, risk and

permanency provider in April 2014. She threatened to take J.T. and leave. She

was required to complete a mental health evaluation before visits would resume,

but she did not provide the evaluation to DHS until August 4, 2014.

       At the time of termination hearing on October 15, 2014, the mother was

residing in the Polk County jail with pending charges of possession of marijuana

and probation violations.     The mother had been arrested in May 2014 for

aggravated theft, July 2014 for possession of drug paraphernalia, and August
                                       4


2014 for criminal mischief in the fourth degree. There was also a warrant for the

mother’s arrest in Benton County for failure to appear on speeding and driving-

while-license-barred charges.

      Following the termination hearing, the juvenile court entered an order

terminating the mother’s parental rights to both J.T. and R.T pursuant to Iowa

Code sections 232.116(1)(d) and (h). The mother appeals.

II. Standard of Review.

      Our review of termination decisions is de novo. In re P.L., 778 N.W.2d 33,

40 (Iowa 2010).    We give weight to the juvenile court’s findings, especially

assessing witness credibility, although we are not bound by them. D.W., 791

N.W.2d at 706. An order terminating parental rights will be upheld if there is

clear and convincing evidence of grounds for termination under section 232.116.

Id. Evidence is “clear and convincing” when there are no serious or substantial

doubts as to the correctness of the conclusions of law drawn from the evidence.

Id.

III. Discussion.

      Iowa Code chapter 232 termination of parental rights follows a three-step

analysis. P.L., 778 N.W.2d at 39. The court must first determine whether a

ground for termination under section 232.116(1) has been established. Id. If a

ground for termination has been established, the court must apply the best-

interest framework set out in section 232.116(2) to decide if the grounds for

termination should result in termination of parental rights.   Id.   Finally, if the

statutory best-interest framework supports termination of parental rights, the
                                        5


court must consider if any of the statutory exceptions set out in section

232.116(3) weigh against the termination of parental rights. Id.

      A. Grounds for Termination and Six-Month Extension.

      When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the order on any ground we find supported by

the record. D.W., 791 N.W.2d at 707. Iowa Code section 232.116(1)(h) provides

that termination may be ordered when there is clear and convincing evidence the

child is three years of age or younger, has been adjudicated a CINA, has been

removed from the physical custody of the parent for at least six of the last twelve

months, and cannot be returned to the parent’s custody at the time of the

termination hearing.

      The mother does not dispute the statutory grounds for termination have

been met under section 232.116(1)(h). Rather, she contends the juvenile court

should have awarded her an additional six months to work towards reunification

pursuant to Iowa Code section 232.104(2)(b).

      At the time of the termination hearing, the mother was in jail pending

charges. She had lost her job and was homeless. She admitted recently using

marijuana and stated she was only taking her medications because she was

made to. She had not attended therapy and refused to participate in needed

services. As the juvenile court recognized:

      [The mother] loves her children very much, and her pleas for the
      Court to allow her time so she can participate in services are
      heartbreaking. But, to return the children to their mother at this
      time or in the foreseeable future would subject them to great
      instability and uncertainty inflicted by their parent.
                                          6


We cannot say the issues that led to removal will no longer exist if the mother is

given a six-month extension.      She admitted using marijuana throughout the

pendency of these proceedings and continues to face new criminal charges. We

agree with the juvenile court that the extension is not warranted.

       B. Best Interests.

       Even if a statutory ground for termination is met, a decision to terminate

must still be in the best interests of a child after a review of section 232.116(2).

P.L., 778 N.W.2d at 37. In determining the best interests of a child, we give

primary consideration to “the child’s safety, to the best placement for furthering

the long-term nurturing and growth of the child, and to the physical, mental, and

emotional conditions and needs of the child.” See Iowa Code § 232.116(2).

       The mother contends termination of her parental rights was not in the best

interests of the children. However, the children have thrived in the maternal

grandmother’s care. She is willing and able to provide for their long-term needs.

Termination will allow J.T. and R.T. to achieve permanency. See In re A.M., 843

N.W.2d 100, 113 (Iowa 2014) (noting the “defining elements in a child’s best

interest” are the child’s safety and her “need for a permanent home” (citing In re

J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring specially)). We

agree with the juvenile court’s finding that it is in the children’s best interests to

terminate the mother’s parental rights.

       C. Potential Grounds Not to Terminate

       Iowa Code section 232.116(3) provides that “[t]he court need not

terminate the relationship between the parent and child” under certain

circumstances.    See P.L., 778 N.W.2d at 39.        “The factors weighing against
                                         7


termination in section 232.116(3) are permissive, not mandatory, and the court

may use its discretion, based on the unique circumstances of each case and the

best interests of the child, whether to apply the factors in this section to save the

parent-child relationship. A.M., 873 N.W.2d at 113.

       The mother maintains termination is unnecessary pursuant to Iowa Code

section 232.116(3)(a) because the maternal grandmother has legal custody of

the children. The children were removed from the mother’s care when J.T. was

approximately fourteen months old and R.T. was three months old. During the

pendency of the case, the mother went months without seeing the children albeit

in part due to her visitation being suspended. The record indicates the children

are bonded with their grandmother and are thriving in her care. Allowing for the

possibility the mother may someday come back into the children’s lives subjects

the children to future uncertainty and instability.       We do not believe the

permissive factor makes termination unnecessary in light of the children’s need

for permanency.

IV. Conclusion.

       There is clear and convincing evidence that grounds for termination exist

under section 232.116(1)(h), termination of the mother’s parental rights is in the

children’s best interests pursuant to section 232.116(2), and no consequential

factor weighing against termination in section 232.116(3) requires a different

conclusion. Accordingly, we affirm termination of the mother’s parental rights to

both children.

       AFFIRMED.